                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

       v.                               CRIMINAL NO. 1:19CR28-03
                                             (Judge Keeley)

WAITMAN LARRY FREDERICK,

                 Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 306),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On November 6, 2019, the defendant, Waitman Larry Frederick

(“Frederick”), appeared before United States Magistrate Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to Counts One, Seventeen, Eighteen, and Nineteen of the Indictment.

After Frederick stated that he understood that the magistrate judge

is not a United States district judge, he consented to tendering

his plea before the magistrate judge. Previously, this Court had

referred the guilty plea to the magistrate judge for the purposes

of   administering   the   allocution   pursuant   to   Federal   Rule   of

Criminal Procedure 11, making a finding as to whether the plea was

knowingly and voluntarily entered, and recommending to this Court

whether the plea should be accepted.

       Based upon Frederick’s statements during the plea hearing and

the testimony of Jeremy Jenkins, Corporal, Braxton County Sheriff’s

Department, the magistrate judge found that Frederick was competent
USA v. FREDERICK                                                   1:19CR28-03

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 306),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

to enter a plea, that the plea was freely and voluntarily given,

that he was aware of the nature of the charges against him and the

consequences of his plea, and that a factual basis existed for the

tendered       plea.   The   magistrate    judge   entered   a   Report    and

Recommendation Concerning Plea of Guilty in Felony Case (“R&R”)

(dkt.    no.    306)   finding   a   factual   basis   for   the    plea   and

recommending that this Court accept Frederick’s plea of guilty to

Counts One, Seventeen, Eighteen, and Nineteen of the Indictment.

        The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

        Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Frederick’s guilty plea, and ADJUGES him GUILTY of the

crimes charged in Counts One, Seventeen, Eighteen, and Nineteen of

the Indictment.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:



                                       2
USA v. FREDERICK                                               1:19CR28-03

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 306),
         ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        1.   The Probation Officer shall undertake a presentence

investigation of Frederick, and prepare a presentence report for

the Court;

        2.   The Government and Fredercik shall provide their versions

of the offense to the probation officer by November 27, 2019;

        3.   The presentence report shall be disclosed to Frederick,

defense counsel, and the United States on or before December 27,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before January 10, 2020;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 21, 2020;

and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before January

21, 2020.




                                      3
USA v. FREDERICK                                             1:19CR28-03

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 306),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The magistrate judge remanded Frederick to the custody of the

United States Marshal Service.

     The   Court   will   conduct    the   sentencing   hearing   for   the

defendant on January 30, 2020 at 3:00 P.M. at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: November 20, 2019


                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                      4
